DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “each of the plurality of lower protrusions…has an upper end that is positioned on the rim check line” which is indefinite because this limitation is inconsistent with claim 3 and claim 1.  Claim 1 requires upper protrusions arranged along an outer circumference of the rim seat and lower protrusions arranged along an inner circumference of the rim seat.  Claim 3 requires the upper protrusions extending to the rim check line.  Accordingly, the lower protrusions cannot be positioned on
Refer to FIG.6 of the instant application. Reference character 110 represents the rim seat and on page 5 of the original specification dated 10/30/2019 recites the rim check line L may be formed on the rim seat 110.  Reference character 121 represents the upper protrusions and reference character 122 represents the lower protrusions.  As can be seen, the lower protrusions are not positioned on the rim check line 110.  
Claim 5 is rejected as it is a dependent claim of rejected claim 4. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herzegh (US 2,587,470).
Regarding claim 1, the last three lines of claim 1 are satisfied because each upper protrusion respectively extends in a radial straight line and each lower protrusion respectively extends in a radial straight line.  The claimed invention does not define how long the radial straight line is and fails to exclude other protrusions extending in a radial straight line manner; such as, first intermediate protrusions, second intermediate protrusions, and third intermediate protrusions in annotated figure 4 located directly below.  

    PNG
    media_image1.png
    686
    952
    media_image1.png
    Greyscale

Regarding claim 10, the claimed invention fails to exclude the remaining protrusions that are radially below the lower protrusions in the annotated figure 4 directly below. 

    PNG
    media_image2.png
    571
    696
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Herzegh (US 2,587,470) 
Regarding claim 7, Herzegh does not recite the claimed spacing.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire Herzegh with each of the plurality of upper protrusions spaced apart from its most adjacent lower protrusion of the plurality of lower protrusions in the circumferential direction of the rim seat by 4.4 to 4.6 degrees since Herzegh provides many rows of radial protrusions (i.e. 5 rows of radial protrusions are illustrated in FIG.4) and the radial protrusions are spaced in the circumferential direction and claim 7 fails exclude additional radial protrusions and fails to preclude the examiner from selecting an upper protrusion and a lower protrusion to satisfy the claimed invention.
Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Herzegh (US 2,587,470) in view of JP’844 (JP 2013-039844).
Regarding claim 2, Herzegh is silent to a heel point; however, JP’844 teaches a pneumatic tire comprising a bead portion having a protrusion 26 formed in a bead heel 22 and extends as a ridge in a circumference of the tire to suppress rim slip.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Herzegh’s tire with a heel point as claimed since JP’844 provides a protrusion in a bead heel of a pneumatic tire for the benefit of suppressing rim slip.  
Regarding claim 3, each annotated figure above shows the upper protrusion unit extending from an outer side of the rim seat to the rim check line and FIG. 2 or FIG. 3 illustrates the protrusions perpendicularly protruding from the rim seat.
Regarding claim 4, the tire of Herzegh in view of JP’844 satisfies the claimed limitation because Herzegh’s protrusions do not extend/reach to the bead heel and JP’844 provides the protrusion 26 at the bead heel.
Regarding claim 8, Herzegh is silent to tapered protrusions.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Herzegh with a lower end portion of the lower protrusion unit tapered toward the heel point since official notice is taken that a tire comprising a bead portion including protrusions extending in the tire radial direction wherein the radial ends of the protrusions each having a rounded end is well-known/conventional.  Note: a rounded end is considered to be “tapered”.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Herzegh (US 2,587,470) in view of JP’844 (JP 2013-039844) and Yoshinaka (US 2004/0187995).
Regarding claim 5, Herzegh does not recite the distance between the lower end of the lower portion unit and the heel point is 3.9 mm to 4.1 mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Herzegh’s tire with the claimed distance since Herzegh provides protrusions in a substantial area of bead surface configured to contact a rim and recites no particular limitation as to the size of the area of protrusions and Yoshinaka teaches a tire comprising a bead portion with TABLE 1 disclosing the height of rim flange = 18 mm; Yoshinaka shows typical order of values of the region of the bead which contacts the rim and one of ordinary skill in the art would appreciate the claimed distance in Herzegh is a small portion of the rim flange height rendering the claimed range obvious absent conclusive evidence of unexpected results/criticality to the claimed range.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Herzegh (US 2,587,470) in view JP’814 (JP 10-071814) and JP’378 (JP 06-2378 U).
Regarding claim 9, Herzegh is silent to a barcode.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Herzegh’s rim seat with a barcode that is and in the same field of endeavor as Herzegh, JP’814 teaches a tire having radial protrusions 6 provided in a bead region intended to contact a rim to secure good rim fitting (FIG. 1 and abstract) wherein the radial protrusions are spaced significantly apart from each other in a circumferential direction of the tire and one of ordinary skill in the art would understand that the illustrated distance of JP’814 between adjacent radial protrusions is significantly apart to accommodate a barcode such that the interference due to the presence of protrusions would be minimal (approaching 0%) and JP’378 evidences it is well-known in the tire art to provide a tire with a barcode in a bead region of the tire. 
Response to Arguments
Applicant’s arguments have been considered and are moot in view of the new grounds of rejection presented in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        02/04/2022